Citation Nr: 1540678	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus, type II.

3. Entitlement to service connection for blindness in either eye, to include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Collin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1962 to December 1966, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in February 2015, when it was remanded for further development, to include providing the Veteran with VA examinations and opinions.  The requested examinations were provided in May 2015, but the Board finds that the accompanying opinions were inadequate.  As such, the case must be remanded to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for peripheral neuropathy of his upper extremities (arms) and lower extremities (legs), claimed as secondary to service-connected diabetes mellitus, type II.  The Veteran was provided with an examination in May 2015 which included nerve conduction studies.  The examiner concluded that the Veteran's symptoms did not satisfy the United Kingdom Screening Test or the Michigan Neuropathy Screening Instrument requirements for a diagnosis of peripheral neuropathy.  However, the examiner did not offer a diagnosis or explanation, to include etiology opinion, with respect to the Veteran's demonstrated symptoms of decreased reflexes in both legs and decreased sensation in all four extremities, as well as the subjective reports of loss of sensation, burning, and tingling in all four extremities.  The February 2015 remand requested that the examiner provide diagnoses of all neurological conditions and offer an opinion as to their etiology.  

VA treatment records from July 2013 describe the Veteran as continuing to complain of "neuropathy burning in the feet bilaterally" but he was not taking the Neurontin prescribed for the pain because it made him sleepy.  VA treatment records for the past several years have listed an ongoing prescription of Gabapentin for neuropathy.  While the Veteran may not meet the criteria described by the examiner for a diagnosis of peripheral neuropathy, the record clearly demonstrates that the Veteran is experiencing symptoms in his arms and legs for which VA providers have prescribed medication which provides some relief.  Therefore, an opinion should be obtained with respect to whether the Veteran's manifested symptomatology, whatever the appropriate diagnosis, is attributable to his service-connected diabetes, and should therefore be service-connected and rated as analogous to peripheral neuropathy.

The Veteran was also provided with a VA examination in May 2015 regarding his claims related to his vision loss.  The examiner stated that the Veteran's blindness was caused by optic nerve damage which was the result of his glaucoma, describing the surgical complications and residuals as rare but known complications of the procedures and diagnoses.  The examiner's opinion was that the Veteran's vision loss was primarily due to open angle glaucoma and diabetes is not known to cause or aggravate the condition.  However, the examiner did not address the statement provided by Dr. Graff regarding the effect of the Veteran's diabetes on his ability to heal from surgery, as instructed by the remand.  In addition, it does not appear that the examiner reviewed the Veteran's testimony at hearing regarding the fact that his eyes were each damaged because of failure to heal in a timely fashion which caused such extreme and prolonged pressure on the eyes that his vision was badly damaged.  Inasmuch as the Veteran does have service-connected diabetes mellitus, type II, and serious delay in healing and repair of bodily organs and tissue is a known aspect of diabetes, the opinion provided is inadequate and another is necessary on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion with respect to the Veteran's current symptoms in his arms and legs of burning, tingling, decreased sensation, decreased dexterity, and diminished reflexes.  Specifically, the opinion should be provided by an endocrinologist or other specialist in diabetes other than the May 2015 VA examiner who should provide, to the extent possible, a diagnosis of the condition and an opinion as to etiology.  The examiner should specifically state whether it is at least as likely as not (probability of 50 percent or greater) that the symptoms cited by the Veteran are at least as likely as not caused by, related to, or a manifestation of his service-connected diabetes mellitus type II.

The examiner should specifically address the VA treatment records which indicate that the Veteran's treating providers have diagnosed peripheral neuropathy secondary to diabetes, the records showing the use of prescription medication such as Gabapentin and Neurontin for his symptoms, and the May 2015 VA examiner's opinion regarding diabetic neuropathy.  The examiner should also review the rating criteria related to diseases of the peripheral nerves, 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 854, and indicate whether the Veteran's symptoms constitute a pathology which matches or approximates any of the disabilities described therein.

The examiner should provide the rationale or a statement of explanation for the opinions provided.  A copy of the claims file must be furnished to the examiner and the examiner must indicate in the report that it has been reviewed.

2.  Obtain a VA opinion from an ophthalmic surgeon or other appropriate physician other than the May 2015 VA examiner with respect to the Veteran's blindness.  Specifically, the examiner should review the written statement submitted by Dr. Graff regarding the fact that the Veteran's diabetes mellitus had an effect on the healing process following glaucoma surgery, as well as the Veteran's testimony at hearing in December 2014 indicating that he was told that the damage to his optic nerve(s) was caused in part by the failure to heal promptly.  The examiner should offer an opinion as to whether the Veteran's current loss of vision is the result of a delay in healing or other complication of surgery which was in any way affected by the Veteran's diabetes mellitus.  Any opinion on causation should be expressed based on whether it is at least as likely as not (probability 50 percent or greater) the result of or attributable to the Veteran's diabetes mellitus.

Should the examiner be unable to render an opinion as to the effect of the Veteran's diabetes mellitus on his ability to heal from the surgery, the matter should be referred to a specialist in the treatment of diabetes for an opinion.

The examiner should provide the rationale or a statement of explanation for the opinions provided.  A copy of the claims file must be furnished to the examiner and the examiner must indicate in the report that it has been reviewed.

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

